Citation Nr: 0938485	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-17 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States navy from 
November 1967 to November 1971, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The Veteran had a local hearing before the RO in connection 
with this claim.  A transcript is associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran served in the U.S. Navy during the Vietnam War, 
and service personnel records do confirm that he was 
stationed in the Republic of Vietnam as a cryptographer.  He 
contends, in essence, that his duties in Vietnam exposed him 
to hostile fire, including rocket and mortar fire, and that 
he developed chronic PTSD as a result of this exposure.  
Moreover, he states that he was sexually assaulted by fellow 
service members during his time in service, and that this 
also contributed to causing his PTSD.  

The Veteran's DD Form 214 does not indicate a combat award or 
decoration, and it is not readily apparent in the service 
personnel records that there was service in combat.  The 
Veteran has supplied a "buddy statement" of a former Army 
soldier who served at the same duty station during the time 
of the Veteran's assignment.  The former soldier admits to 
not knowing the Veteran during service; however, he has 
stated that they were part of the same agency in Vietnam, 
doing cryptographic work at the same duty location in Phu 
Bai.  The former soldier attests to being exposed to incoming 
rocket and other small arms fire while assigned to the same 
base as the Veteran.  Additionally, the service department 
has provided a history of the order of battle in Vietnam, 
which does document some indication of attacks around the 
Veteran's duty station during 1971.  While it appears that 
the area (Thua Thien Province) was "relatively quiet" 
according to the report, it is not stated that the area was 
without attack by enemy forces, and the "buddy statement" 
does bring credence to the claim of being subject to enemy 
attack.  Indeed, corroboration of every detail, including the 
Veteran's personal participation, is not required in order to 
substantiate a stressor; rather, the Veteran need only offer 
independent evidence of a stressful event that is sufficient 
to imply his personal exposure.  See Suozzi v. Brown, 10 Vet. 
App. 307 (1997); Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

At issue in this case is thus not the existence of the 
stressor, as there seems to be enough credible evidence to 
support at least some exposure, however minimal, to small 
arms fire.  What is at issue, however, is the existence of a 
current diagnosis of PTSD or another acquired psychiatric 
disorder.  The record is somewhat conflicted here, with 
differing diagnoses of major depression and PTSD being 
entered since the Veteran's first reporting of psychiatric 
symptoms in 2003.  Also, it is noted that the Veteran 
reported a history of pre-service sexual trauma when filing 
his claim, which does raise a potential issue of a differing 
(nonservice-related) source of potential PTSD/other 
psychiatric condition, which could have been aggravated by 
service.  Although the Veteran's claim was one specifically 
for PTSD, the U.S. Court of Appeals for Veterans Claims has 
held that "it cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may reasonably be encompassed by 
several factors including: the claimant's description of the 
claim, the symptoms the claimant describes, and the 
information the claimant submits or that the Secretary 
obtains in support of the claim."  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  Thus, in this instance, any 
development required for the PTSD aspect of the claim must 
encompass development for any other type of potential 
acquired psychiatric disability.  

Of note, is that the Veteran has yet to have a VA psychiatric 
examination which details his exact diagnosis, and whether or 
not any psychiatric condition was caused or aggravated by his 
military service, including his exposure to combat.  Although 
some VA clinical records do list an impression of PTSD 
associated with combat, additional private records 
specifically diagnose depression with a "rule out" of PTSD, 
making no mention of an in-service cause, and also assess 
PTSD based on childhood trauma and a 1992 post-service 
accident where a pedestrian was killed by the Veteran in his 
car.  None of the clinical psychiatric consultations were 
based on a detailed mental status examination following a 
claims file review.  As this is the case, the Board 
determines that a remand is necessary so that a comprehensive 
psychiatric examination, addressing both diagnosis and 
etiology, can be afforded.  See McLendon v. Nicholson, 20 
Vet. App. 79, 81( 2006). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  The Veteran 
is advised to submit any additional 
evidence he may have in his possession 
which may service to corroborate his 
claim, to include statements of mental 
health providers, in-service comrades, 
family members, or anyone who knew him 
during his period of active service.  

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature, approximate onset date or 
etiology of any psychiatric disorder, 
including PTSD.  Following a review of 
the relevant medical evidence in the 
claims file, the clinical evaluation, and 
any tests that are deemed necessary, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran has chronic PTSD or another 
acquired psychiatric as a result of 
peripheral exposure to combat in service, 
an alleged sexual assault in service, or 
any other incident or event of active 
service.  Furthermore, the examiner 
should opine as to whether a psychiatric 
disability pre-existed service, to 
include as a result of alleged childhood 
sexual trauma, and if so, if that 
disorder was aggravated beyond the 
natural progress of the disease process.  

3.  Following the above development, 
readjudicate the claim.  Should the 
decision be unfavorable, issue a 
supplemental statement of the case to the 
Veteran and his representative and 
forward the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


